DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2022 has been entered.
 
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8-10, 12-14, 16-21, 23-25, 27-29, and 47-49 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2005/0084671 (“Medoff”) in view of Hristov et al. Macromol. Mater. Eng. 2007, 292, 608-619 (“Hristov”) and US Pat. 5,120,776 (“Raj”).
Considering Claims 1 and 2: Medoff teaches examples of a composite containing a mixture of: (1) shredded “half-gallon juice cartons made of poly-coated white kraft board”; and (2) high density polyethylene.  (Medoff, ¶¶ 0064-0072).  Medoff teaches that the composite is prepared by combining the shredded poly-coated paper with the molten polyethylene resin and a coupling agent.  (Id. ¶ 0069).  While the precise make-up of the poly-coated material used in the examples of Medoff is not clear, Medoff generally teaches that the composite contains between 5 and 50% of cellulose material.  (Id. ¶ 0045).  Because the composite of Medoff contains principally the polyethylene and the poly-coated paper, one of ordinary skill would reasonably interpret the amount of cellulose taught generally by Medoff ¶ 0045 to fall within the 1 to 50 parts relative to 100 parts of polyethylene and cellulose recited by present claim 1.
	Medoff teaches that poly-coated papers suitable for use in the composite of Medoff may contain one or more layers of aluminum in addition to paper and polyethylene.  (Id. ¶¶ 0005, 0020, 0026, 0039).  The aluminum of Medoff reads on the aluminum of claim 1.
Medoff is silent as to the value of the “half-width (Log(MH/ML))” of the polyethylene or the molecular weight parameters recited by claim 2.  In the present specification, the term “half-width (Log(MH/ML))” is described as a measure of the molecular weight distribution of the polyethylene and is graphically depicted in Figure 1.  Hristov teaches that the molecular weight and molecular weight distribution affect the wetting of the filler particles and the adhesion between the polyethylene and the filler (pg. 612-613).  Hristov teaches a preference for a narrower molecular weight distribution (pg. 613), as claimed by the instant half-width relationship. Hristov teaches that increased adhesion leads to increased tensile and flexural strength (pg. 608-609).  Based on the teachings of Hristov, a person having ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation that the molecular weight distribution of the polyethylene would be a result effective variable affecting the tensile and flexural strength.  Medoff and Hristov are analogous art because they are directed to the same field of endeavor as the claimed invention, namely polyethylene composites.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the molecular weight distribution of the polyethylene of Medoff through routine experimentation to achieve the molecular weight distribution limitations of claims 1 and 2, and the motivation to have done so would have been to achieve a product with an increased tensile and flexural strength.
Medoff is silent as to the dispersibility of the cellulose material in the composition.  The reference also does not describe the detailed method used to evaluable the dispersibility of the cellulose fiber set forth in claim 1.  However, Raj teaches that it was known in the art that the mechanical properties of thermoplastic-wood fiber composites are improved by improving the dispersibility of the fibers in the polymer matrix.  (Raj, Abstract; col 1, lines 5-13).  Raj teaches that treatment of a wood pulp with maleic or phthalic anhydride and a peroxide activator improves the tensile properties of HDPE composites, as compared with analogous composites containing untreated pulp.  (Id. col 2, lines 59-66; col 4, lines 18-33; col 5, lines 12-17).  Thus, one of ordinary skill would reasonably understand that dispersibility of cellulose fibers in an HDPE composite is a result effective variable and that the mechanical properties of such a composite could be improved by optimizing dispersibility.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II).  Raj is analogous art because it is directed to the same field of endeavor as the claimed invention, namely polyethylene filled with cellulosic fibers.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the dispersibility of the cellulose material in the composite of Medoff through routine experimentation, and the motivation to have done so would have been to improve the mechanical properties of the composite.  (Raj, Abstract; col 1, lines 5-13).  
Further, one of ordinary skill would reasonable understand how to optimize dispersibility using either the method described by Raj, discussed above, or simply through the use of the coupling agents described by Medoff at ¶ 0043.  Here, Medoff teaches that various commercially available maleic anhydride-modified polyethylenes may “help to bond the hydrophilic fibers of the poly-coated paper to the hydrophobic resins.”  (Medoff, ¶ 0043).  While Medoff does not use the word “dispersibility,” one of ordinary skill would understand that ¶ 0043 is describing a way of improving dispersibility of the cellulosic fibers in the hydrophobic resins by means of the coupling agent because improved dispersibility is the consequence that would flow from the “help” with the bonding described by Medoff.  
Finally, the examiner notes that the motivation to optimize dispersibility and the optimized dispersibility itself does not depend on the method used to test the dispersibility.  Thus, one of skill would be motivated to optimize dispersibility as measured by the detailed procedure set forth in claim 1 or by any other method of measuring dispersibility.
Considering Claims 3, 17, 24, and 25: Medoff is silent as to the properties recited by claims 3, 17, 24, and 25.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the reference.  However, Medoff, Jeremic, and Raj teach or suggest a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, such a composition exhibits the properties recited by claims 3, 17, 24, and 25.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the properties recited by claims 3, 17, 24, and 25, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claims 4, 6, 8, and 9: Medoff teaches that the composite contains between 5 and 50% of cellulose material.  (Medoff ¶ 0045).  This range overlaps with the cellulose content ranges recited by claim 4, 6, 8, and 9.  With respect to the mechanical properties recited by claims 6, 8, and 9, it is the examiner’s position that these properties would necessarily flow from the structure of the composition suggested by Medoff, Jeremic, and Raj.  “Products of identical chemical composition cannot have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id.; see MPEP § 2112.01.
Considering Claim 10: Medoff is silent as to the aluminum content of the composite.  However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II)(A).  In the present case, the prior art teaches the general conditions of a composite corresponding to the claimed composite, and applicant has not presented any evidence indicating that the broadly claimed aluminum concentration is critical. 
Additionally, Medoff teaches at ¶ 0026 that the composite is prepared from discarded food and beverage containers containing poly-coated paper with an aluminum layer.  Such food and beverages packaging is also what applicant describes at page 23 of the present specification as being the starting material for the present invention.  Because both Medoff and the present invention utilize aluminum foil-containing food and beverage packaging as a starting material to produce a composite, one of ordinary skill in the art would have a reasonable expectation that the composites of both Medoff and the present invention would have similar contents of aluminum.
Considering Claims 12 and 13: Medoff teaches that the poly-coated paper is cut into pieces, texturized with a rotary cutter, and passed through a discharge screen.  (Medoff, ¶¶ 0028-0030).  Medoff teaches that it is suitable to use a range of screen sizes, stating that “up to 6 mm” is suitable and that it is also suitable to use smaller screens such as 2 mm mesh screens.  (Id. ¶ 0030).  Based on these teachings of Medoff, one of ordinary skill in the art would have a reasonable expectation of success in varying the dimensions of the texturized poly-coated paper containing aluminum pieces and cellulose fibers to fall within the ranges recited by claims 12 and 13.
Considering Claims 14 and 16: Medoff teaches that it is suitable to use low density polyethylene or polypropylene as a resin in the composite and that it is suitable to use a mixture of resins.  (Medoff ¶¶ 0010, 0041).
Considering Claim 18: Medoff teaches that it is suitable to use polyester or nylon as a resin in the composite and that it is suitable to use a mixture of resins.  (Medoff ¶¶ 0010, 0041).
Considering Claim 19: Medoff teaches that the materials used to produce the resin are recycled materials such as discarded containers.  (Medoff ¶ 0019).
Considering Claims 20 and 21: Medoff teaches that the composite is prepared from discarded food and beverage containers containing poly-coated paper with an aluminum layer.  (Medoff ¶ 0026).  Medoff teaches that poly-coated papers suitable for use in the composite of Medoff may contain one or more layers of aluminum in addition to paper and polyethylene.  (Id. ¶¶ 0005, 0020, 0026, 0039).
Considering Claim 23: Medoff teaches that inorganic materials such as calcium carbonate can be added to the composite in amounts of from 0.5% up to about 20-30%.  (Medoff, ¶ 0047).
Considering Claim 27: Medoff teaches that it is suitable to dry the texturized poly-paper to achieve a moisture content of less than about 0.5%.  (Medoff, ¶ 0031).
Considering Claims 28 and 48: Medoff teaches that the composite is pelletized.  (Medoff, ¶ 0055).  Medoff teaches that the composite is formed into various products such as pipes, panels, and trays that read on the “formed body” of claim 48 (Id. ¶ 0061).
Considering Claims 29 and 47: Medoff teaches that the composite is formed into various products such as pipes, panels, and trays that read on the “formed body” of the claims (Medoff, ¶ 0061).
Considering Claim 49:  Medoff is silent as to the properties recited by claim 49.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the reference.  However, Medoff, Jeremic, and Raj teach or suggest a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, such a composition exhibits the properties recited by claims 3, 17, 24, and 25.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the properties recited by claims 3, 17, 24, and 25, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Medoff is silent as to the aluminum content of the composite.  However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II)(A).  In the present case, the prior art teaches the general conditions of a composite corresponding to the claimed composite, and applicant has not presented any evidence indicating that the broadly claimed aluminum concentration is critical. 
Additionally, Medoff teaches at ¶ 0026 that the composite is prepared from discarded food and beverage containers containing poly-coated paper with an aluminum layer.  Such food and beverages packaging is also what applicant describes at page 23 of the present specification as being the starting material for the present invention.  Because both Medoff and the present invention utilize aluminum foil-containing food and beverage packaging as a starting material to produce a composite, one of ordinary skill in the art would have a reasonable expectation that the composites of both Medoff and the present invention would have similar contents of aluminum.

Allowable Subject Matter
Claims 30, 31, 33, 35, 37-39, 41, and 44-46 are allowed for the reasons set forth on pages 6 and 7 of the Office Action dated April 13, 2021.

Response to Arguments
Applicant's arguments filed September 23, 2022 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that a person having ordinary skill in the art would not expect altering the molecular weight distribution to be a result effective variable is not persuasive.  Hristov teaches that the molecular weight and molecular weight distribution affect the wetting of the filler particles and the adhesion between the polyethylene and the filler (pg. 612-613).  Hristov teaches a preference for a narrower molecular weight distribution (pg. 613), as claimed by the instant half-width relationship. Hristov teaches that increased adhesion leads to increased tensile and flexural strength (pg. 608-609).  
B)  The applicant’s argument that the teaching of US Patent 4,997,875 show that the properties of the resin cannot predict the properties of the composite is not persuasive.  The applicant uses the melt flow rate as a proxy for the claimed property of the half-width(log(MH/ML).  However, these are different properties.  US Pat. 875 teaches that the resins with a low melt flow rate have a large polydispersity (2:9-30), while the instant claims are directed towards resins with low polydispersity.  The fact that the composite properties are not easily predicted from the melt flow rate does not establish the unpredictability when optimizing the claimed property of the half-width(log(MH/ML) as the properties are distinct.  
Hristov teaches that the molecular weight and molecular weight distribution affect the wetting of the filler particles and the adhesion between the polyethylene and the filler (pg. 612-613).  Hristov teaches a preference for a narrower molecular weight distribution (pg. 613), as claimed by the instant half-width relationship. Hristov teaches that increased adhesion leads to increased tensile and flexural strength (pg. 608-609).  As such, optimization of the claimed property would be predictable to a person having ordinary skill in the art. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767